 

C:\Users\biantorn\Desktop\frontierlogo.JPG [ftr-20140630ex103c5d7fbg1.jpg]

Exhibit 10.3

 

June 9, 2014

 

Donald Daniels

47 Woodchuck Lane

Ridgefield, CT 06877

 

Dear Donald,

It is my pleasure to confirm our offer of employment for the position of Senior
Vice President and Controller.    The work location for this position will be
Stamford, CT and you will be reporting to John Jureller, Executive Vice
President and  Chief Financial Officer.  Your start date will be determined upon
acceptance.

Your executive compensation program includes four principle components:

1)



Annual base salary of $270,000 (less applicable taxes) paid on a semi-monthly
basis.

 

2)



Cash bonus under the Frontier Bonus Plan (“FBP”) with an annual target incentive
of 50% of your annual base salary (initially $135,000) which will be paid out
based on company and personal performance.  Your first year payout will be
prorated based on your start date.

 

3)



Restricted stock awards,  which are generally granted in the first quarter of
each year.  Restricted shares vest in three equal annual installments (33.3% per
year), commencing one year from the date of grant, with one-quarter of the
restricted shares vesting and becoming unrestricted upon each annual anniversary
date.  The annual target for your position is currently $115,000. Your first
year payout will be prorated based on your start date.  You will receive
dividends, to the extent dividends are declared by the Board of Directors, on
all shares, whether vested or unvested.  The company’s current annual dividend
policy (which is subject to change at the discretion of the Board of Directors)
is $0.40 per share,  declared quarterly in an amount of $0.10 per share per
quarter.

 

4)



Performance Shares under the Frontier Long Term Incentive Plan (LTIP), with an
annual performance share target of $35,000.  The LTIP target is an annual grant
that will be paid out based on company performance over a three year period
(initially, 2015-2017). The performance metrics (which are subject to change for
future grants) are currently Operating Cash Flow and Total Shareholder Return.
 You will earn performance shares at the end of each three year period based on
the company’s performance over the three-year measurement period on the metrics
for that award.   Dividends that would have been payable on any earned shares
during a three year period will be paid at the end of the three year period.

 

You will be eligible for a cash bonus and restricted stock award for 2014 with
awards paid in the first quarter of 2015. You will be eligible for an award
under the LTIP commencing with the 2015-2017 performance period. Frontier
reserves the right to implement or discontinue executive compensation plans at
its own discretion.  Eligibility for any given plan does not guarantee award
values since Frontier’s



 

--------------------------------------------------------------------------------

 

 

Executive Compensation Program is based on performance of the company and
the executive.  Further, awards are subject to the terms and conditions of
Frontier’s compensation plans. 

 

As a sign-on bonus, you will be granted 10,000 restricted shares (subject to the
approval of the Compensation Committee) as part of your new hire compensation.  
 These shares will vest in three equal annual installments (33.3% per year),
commencing one year from your start date.

You will also receive a $25,000 cash sign on bonus (subject to applicable taxes)
contingent upon execution of a twelve (12) month prorated promissory note
(attached).  The sign on bonus is paid after thirty (30) days of employment.

Please be advised that your health and welfare benefits will begin on your 91st
day of employment and as a Frontier employee, you will be eligible to
participate in a full range of benefits.  Please bring all of the original
paperwork with you on your first day of work.

This offer and subsequent employment is contingent upon Frontier’s receipt of
acceptable results of a background check and reference checks including,
criminal record check, drug screening, and verification of education, employment
and professional references. Certain positions will also require a motor
vehicle or credit check.  All drug screens must be completed within 48 hours
from when you receive the chain of custody form.   The drug test will be
registered by Frontier.

Federal law requires that you provide documentation (I-9) confirming your
eligibility to work in the United States.  A list of documents that you may use
to establish your identity and employment eligibility can be found through our
electronic on-boarding tool, Red Carpet.   Please bring the appropriate
documents with you when you report to work on your first day.

Assuming the contingencies noted above are met and you commence employment with
Frontier, as a condition of accepting this offer of employment with Frontier you
agree that should you leave employment with Frontier at any time in the future
for any reason, you will not solicit, either directly or indirectly,
any Frontier employee for employment with any other employer for a period of one
(1) year after you leave employment with Frontier;  provided, however, that
nothing shall prohibit you from performing, or having performed on your behalf,
a general solicitation for employees not specifically focused at Frontier’s
employees through the use of media, advertisement, electronic job boards or
other general, public solicitations.

This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment.  Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and applicable Federal, State and local laws.





2

 

--------------------------------------------------------------------------------

 

 



On behalf of Frontier, I welcome you to our team!  Please do not hesitate to
contact me with any questions regarding this offer.  To acknowledge your
acceptance of this offer, please sign the bottom of this offer letter and fax
(203-614-5054) or email a scanned copy back to me directly.  Please return the
original signed offer letter with your original new hire paperwork as soon as
convenient.

Sincerely,

/s/ Jim Oddo

Jim Oddo

VP, Talent Acquisition & Development

Frontier Communications Corporation

 

 

Acceptance of Offer

By signing below, I hereby accept the Frontier’s contingent offer of employment.
I understand that I will not have a contract of employment with Frontier for a
specified period of time.  I further agree to abide by policies and procedures
established by Frontier.

 

/s/ Donald DanielsJune 10, 2014

Donald Daniels Date



3

 

--------------------------------------------------------------------------------